Citation Nr: 0503690	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to permanency of a total disability rating for 
Survivors' and Dependents' Educational Assistance (DEA) 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The veteran contends that his service-connected dementia 
secondary to head injury, mild with reactive depressive and 
anxiety symptoms is severely disabling, and unlikely to 
improve.  As a result he argues that an award of individual 
unemployability should be made permanent and total for the 
purpose of DEA.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b) (2004).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his total disability 
rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii) (2004).

A VA psychiatric examination in June 2001 indicated that the 
prognosis of the veteran's dementia was uncertain.  

In March 2002, the veteran was awarded a total disability 
evaluation based on individual unemployability.

The last VA psychiatric examination was conducted in August 
2002, but that study failed to offer a prognosis or, an 
opinion as to the permanency and likeliness of improvement.  
As such, the Board finds that a new examination is required 
to ascertain whether total disability due to dementia, with 
reactive depressive and anxiety symptoms, is reasonably 
certain to continue throughout his lifetime.

The veteran has submitted additional records from the Social 
Security Administration and waived initial RO consideration 
of the evidence; however, in light of the additional 
development necessary before appellate review, the RO will be 
afforded initial review this evidence, as well as that which 
is obtained as a result of this remand.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who have treated 
him for dementia secondary to head 
injury, mild with reactive depressive and 
anxiety symptoms since December 2002. 
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his dementia 
secondary to head injury, with reactive 
depressive and anxiety symptoms, and 
whether any current total disablement, if 
found, is reasonably certain to remain 
permanent.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to and 
reviewed by the psychiatrist.  If the 
psychiatrist finds that the veteran's 
dementia is totally disabling or 
incapacitating, he or she should opine 
whether it is at least as likely as not 
that the probability of permanent 
improvement under treatment is remote.  
The psychiatrist should describe the 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions.  Any opinion should be 
supported by reference to specific 
medical records on file.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
reconsider the claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. In particular, the 
RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed. If not, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


